
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 13
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Bartlett
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the recognition, protection, promotion, and
		  facilitation of the annual JFK 50 Mile.
	
	
		Whereas the Cumberland Valley Athletic Club answered
			 President John F. Kennedy's challenge and held the first JFK 50 Mile in
			 1963;
		Whereas by 1973, there were 2,000 entrants;
		Whereas the JFK 50 Mile course was laid out over
			 Government land designated for the expressed use of hikers and citizens seeking
			 fitness;
		Whereas President Kennedy set a national goal of improving
			 the health of the United States people;
		Whereas President Kennedy called upon the Executive order
			 from President Theodore Roosevelt challenging United States Marine Officers to
			 finish 50 miles in 20 hours;
		Whereas since the inception of the JFK 50 Mile, all
			 members of the United States Armed Forces have been welcome and have met this
			 challenge by former Presidents Kennedy and Roosevelt over this historic course
			 marked by the history of the Nation over the Appalachian Trail and the C &
			 O Canal passing over hallowed ground near Crampton's Gap, Maryland, Weaverton
			 Cliffs, Maryland, Harpers Ferry, West Virginia, and Antietam Battlefield;
			 and
		Whereas the JFK 50 Mile is the Nation's oldest ultra
			 marathon: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Cumberland Valley Athletic Club and the
			 Director of the National Park Service should continue to accommodate members of
			 the United States Armed Forces as they meet the challenge of the JFK 50 Mile;
			(2)the Cumberland
			 Valley Athletic Club should work with the National Park Service to accommodate
			 controlled and managed growth of the JFK 50 Mile as the event approaches its
			 50th year in 2012;
			(3)any growth over
			 2,000 participants should be at the mutual consent of the Director of the
			 National Parks and the Cumberland Valley Athletic Club; and
			(4)the United States
			 Government should recognize the desire to protect and promote the heritage and
			 historical significance of the JFK 50 Mile held every year rain or shine, sleet
			 or snow.
			
